Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted 08/30/2021 and 12/02/2021 were received and are being considered by the examiner. 

Drawings
The drawings submitted 07/23/2019 were received and are accepted by the examiner. 

Claim Status
Claim 1 has been amended to include a multilayered PTC resistor structure (supported by [0091-0092] of the published application) and new claims 5-6 have been added, support is found in [0036 and 0096] respectively. Claims 1-6 are currently pending. 

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, Hama discloses an electrode for solid state batteries ([abstract]), wherein the electrode comprises: an electrode active material layer ([abstract]),
a current collector ([abstract]),

and wherein the PTC resistor layer contains an electroconductive material ([0035]), noted as a carbon materials that are conductive materials, and
the PTC resistor layer contains a polymer [0050]. Applicant has noted in specification of the instant application that the polymer used is not particularly limited, and lists polyvinylidene fluoride (PVFD) as an example ([0036]). In example 1, Hama discloses the use of PVFD as the polymer in use with the electroconductive material ([0050]).
Hama does not teach the use of an insulating inorganic substance in the PTC layer or that the porosity of the PTC resistor layer is from 5% to 13% or that the PTC resistor layer contains at least a first coating layer and a second coating layer; wherein the second coating layer is disposed between the first coating layer and the electrode active material layer; and wherein the second coating layer does not contain the insulating inorganic substance.
Van Konynenburg discloses a conductive polymer composition which exhibits useful PTC behavior [abstract] and teaches the insulating inorganic material in use a metal oxide (Col 9, L 44), thus reading on claims 1 and 2. Van Konynenburg further teaches the use of metal oxide promoters a form stable product in the temperature range of utility (Col 9, L 37-38).
It would be obvious to one having ordinary skill in the art at the time that the application was filed to add the metal oxide as an insulating material as taught by Van Konynenburg to the PTC resistor layer disclosed by Hama to ensure proper function of the resistor layer in temperature ranges of the utility of the layer. 
Kato discloses a PTC layer with a conductive layer ([abstract]) and teaches that the resin layer for use within the PTC layer has a porosity of 10% or lower ([0008]). Kato further teaches 
It would be obvious to one having ordinary skill in the art at the time that the application was filed that when a PTC layer is included in the electrode composition as disclosed by Hama it would be beneficial to include the porosity limits as taught by Kato in order to improve battery characteristics without jeopardizing conductive pathways within the battery.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

	Neither Van Konynenburg nor Kato combined with Hama teach a multilayered PTC resistor layer in which the second coating layer is disposed between the first coating layer and the electrode active material layer; and wherein the second coating layer does not contain the insulating inorganic substance. It would not have been obvious to one having ordinary skill in the art at the time that the application was filed to omit the inorganic insulating substance from a second PTC resistor layer, as there is no obvious motivation in the art to do so. Therefore, one skilled artisan would not have been motivated to modify the PTC resistor in such a way nor would have had reasonable expectation that such would successfully result in a greatly improved function of the PTC resistor layer. 

Claims 2-6 are allowed for the dependency on allowable independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments, see pagesd 4-6 of amendment, filed09/28/2021, with respect to the amendment of claim to include a multilayered PTC resistor layer structure wherein the second coating layer is disposed between the first coating layer and the electrode active material layer; and wherein the second coating layer does not contain the insulating inorganic substance have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 1 has been withdrawn. As a result claim 1 and dependent claim 5-6 are allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        

/Maria Laios/Primary Examiner, Art Unit 1727